 WAGNER-WOOD COMPANY569preceding 12-month period.21Regular part-time employees are em-ployees who work a minimum of 30 hours but less than the standard 40hours each week, and who have not as yet qualified as regular em-ployees under the Employer's formula. Full-time extra employees areemployees hired to fill a vacancy in the selling force, and who work afull workweek, but who have not as yet worked 24 weeks or 720 hours.Part-time extra employees are employees who work 8 to 20 hours perweek for approximately 8 months in the year, but who never accumu-late 720 hours of employment within a 12-month period.29 These em-ployees do the same work as "regular" employees.Accordingly, as these employees are either full-time employees orregular part-time employees, we shall follow our customary procedureand include them in the units found appropriate under paragraph 4,supra,and shall permit them to vote in the elections hereinafterdirected.30[The Board dismissed the petition in Case No. 1-RC-3813.][Text of Direction of Elections omitted from publication.]MEMBER LEEDoM took no part in the consideration of the aboveDecision, Order, and Direction of Elections.23The Employer does not classify an employee as a regular employee until he has metthese standards.The Employer contends that although some of these employees may be within the appro-priate unit,they should be precluded from votingHowever, as the present policy of theBoard is to grant all employees included in the appropriate unit the privilege of voting inthe election,we shall consider these employees on the basis of whether or not they shouldbe included in the appropriate units.21 In the Fenway Store, most part-time extra employees work on Saturdays and week-day evenings,and are employed in both the selling divisions and the nonselling departments.The record does not indicate in what capacity any of these disputed employees work atBrookline,Somerville,or Allston.30 SearsRoebuck&Company,106 NLRB 242.In Case No. 1-RC-3814, the parties stipulate that full-time and part-time extra employeesemployed only during such peak seasons as Christmas and Easter be excluded from theappropriate unit at the Fenway StoreWagner-Wood CompanyandMiami Valley Carpenters DistrictCouncil,United Brotherhood of Carpenters and Joiners ofAmerica, AFLandGeneral Truck Drivers, Chauffeurs, Ware-housemen and Helpers of America,Local 957, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Petitioners.Cases Nos. 9-RC-2415 and9-RC-2416.April 09, 1955DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed, under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeJoe F. Odle, Jr., hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.112 NLRB No. 75. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent containemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of kitchen cabinetsand equipment and the sale of lumber. Its plant in Dayton, Ohio,consists of a shop building, warehouse, lumberyard, and lumbersheds.The Petitioners in these cases, Miami Valley Carpenters DistrictCouncil, United Brotherhood of Carpenters and Joiners of America,AFL and General Truck Drivers, Chauffeurs, Warehousemen andHelpers of America, Local 957, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, AFL, seekto represent separate units of shop employees and yard employees,respectively.The Employer contends that, in view of the small sizeof its operations and the integration of its departments, only a singleunit of these employees is appropriate.There is no history of col-lective bargaining.'The record reveals that the shop and yard operations are closelyinterrelated and that there is a frequent and regular interchange ofemployees.Yardmen spend a substantial amount of time in the shopcutting lumber and assembling such items as doors and window frames.Some of the shopmen load and drive.One employee's time is evenlydivided between shop and yard work.All the employees in questionare paid on an hourly basis, work substantially the same shift, andreceive the same benefits.In these circumstances, we find that the following employees ofthe Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:All production employees, truckdrivers and their helpers, loaders,checkers, and warehousemen at the Employer's Dayton, Ohio, plant,excluding salesmen, office clerical and professional employees, guards,and supervisors 2 as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.1 Pursuant to a Board-ordered Decision and Direction of Election, inWagner-Wood Com-pany,9-RC-659(not reported in printed volumes of Board Decisions and Orders), anelectionwas held in a unit of "All truckdrivers,yard employees,and cabinetmakers "There were the customary exclusions.On March 7,1950, the Board certified that thepetitioning union failed to receive a majority of votes cast.2 The parties agree that group leaders, Elliot and Smart, should be included in the unit.Neither possesses any of the indicia of supervisory authority which would proscribe hisinclusion.